Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Hugh Hutton appeals the district court’s order denying his post-judgment motion for a trial hearing. We have reviewed the record and Hutton’s informal brief on appeal, and we conclude that this appeal is frivolous. See Neitzke v. Williams, 490 U.S. 319, 325, 327, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Accordingly, we dismiss the appeal. See 28 U.S.C. § 1915(e)(2)(B) (2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.